United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-3349
                         ___________________________

                                James Edward Banks

                        lllllllllllllllllllllPlaintiff - Appellant

                                           v.

      Iowa Department of Human Services; Jerry Foxhoven, Director of Iowa
  Department of Human Services, in his Official and individual capacity; Carrie
Lair, In her official and individual capacity; Anne Schlepphorst, In her official and
  individual capacity; Amanda Duncan, In her official and individual capacity;
                Treasa Dalton, In her official and individual capacity

                       lllllllllllllllllllllDefendants - Appellees
                                        ____________

                     Appeal from United States District Court
                  for the Southern District of Iowa - Des Moines
                                  ____________

                              Submitted: July 29, 2019
                               Filed: August 9, 2019
                                   [Unpublished]
                                   ____________

Before LOKEN, GRUENDER, and STRAS, Circuit Judges.
                          ____________

PER CURIAM.
       James Banks appeals following the district court’s1 dismissal of his pro se civil
action. After careful review of the record and the parties’ arguments on appeal, we
conclude that dismissal was proper for the reasons stated by the district court. To the
extent that Banks argues that the Iowa Department of Human Services and its agents
made false statements that led to his arrest, this claim was not properly presented to
the district court. See United States v. McDaniel, 844 F.2d 536, 537 (8th Cir. 1988).
Having found no basis for reversal, we affirm. See 8th Cir. R. 47B.
                        ______________________________




      1
       The Honorable Rebecca Ebinger, United States District Judge for the Southern
District of Iowa.

                                          -2-